The appellant was indicted and tried and convicted for an assault with intent to murder one Robert Comer, and sentenced to the penitentiary for two years. The only exception reserved in this case was to the court’s giving, at the request of the solicitor, a charge to the jury, which instructed them substantially, that if the evidence shows that one person committed an offense and another was present aiding and abetting in its commission, both are guilty. This charge is held on the *666present- appeal to have asserted a correct proposition of law, and that it was properly given to the jury. The judgment of conviction is affirmed.
Opinion by
ColemaN, J.